Citation Nr: 0127813	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  94-47 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for lung, heart, blood, 
brain and right eye disorders claimed as secondary to the 
exposure to mustard gas.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant and his wife




ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The appellant served in the National Guard from January 1956 
to March 1957 and has reported having additional subsequent 
service in the Army Reserve.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the RO.  

In January 1995, the appellant appeared and gave testimony at 
a hearing at the RO before a Hearing Officer.  

The Board remanded the case to the RO in February 1997 and 
August 2000 for additional development of the record.  



FINDINGS OF FACT

1.  The appellant is not shown to have had exposure to 
mustard gas during any period of active or inactive duty for 
training, or inactive duty for training.  

2.  The appellant is not shown to have developed a right eye, 
heart or respiratory disorder in service or for many years 
thereafter.  

3.  No competent evidence has been presented to shown that 
any currently demonstrated right eye, heart or respiratory 
disorder is the result of mustard gas exposure or other 
incident during the appellant's active or inactive duty for 
training.  

4.  The appellant is not shown to have a current brain or 
blood disorder due to mustard gas exposure or other incident 
during any period of active or inactive duty for training.  



CONCLUSION OF LAW

The appellant does not have lung, heart, blood, brain and 
right eye disability due to mustard gas exposure or other 
disease or injury that was incurred in or aggravated by 
active duty for training or any injury that was incurred in 
or aggravated by inactive duty for training.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.316 (2001); Veteran's Claims Assistance Act of 
2000, Public L. No. 106-475, 114 Stat. 2096 (2000)  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
provision was codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also includes new notification provisions.  Specifically, 
it requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Because of the change in the law brought about by the VCAA, a 
determination is necessary as to the potential for prejudice 
to the claimant were the Board to proceed to consider the 
merits of the appellant's claims of service connection in 
this case.  

Although it is apparent that the RO has not yet considered 
whether any additional notification or development actions 
are required under the Veterans Claims Assistance Act, the 
claimant and his representative have been informed of the law 
and regulations governing the issues of service connection 
for lung, heart, blood brain and right eye disability as 
secondary to exposure to mustard gas in an October 1994 
Statement of the Case and in three subsequent Supplemental 
Statements of the Case over the entire period of his appeal.  

In addition, several attempts by the RO have been made to 
obtain service medical records from the National personnel 
Records Center (NPRC), but all attempts were unavailing.  In 
addition, the RO has contacted all other official sources of 
information regarding military personnel subjected to mustard 
gas exposure in an attempt to verify the appellant's claimed 
exposure to mustard gas, with results discussed hereinbelow.  

Moreover, the appellant has had an opportunity to provide 
testimony regarding his claimed exposure to mustard gas in 
service and his various disabilities at a hearing before a 
Hearing Officer at the RO in January 1995.  

The appellant has also been afforded a VA examination to 
assess the nature and severity of his heart, blood, 
respiratory and eye disabilities in December 1998.  He was 
also scheduled for an evaluation of his claimed brain 
disorder at that time, but failed to report for that 
examination.  

Finally, as noted hereinabove, this case has been remanded to 
the RO for further development, and in statements dated in 
May and September 2001, both the appellant and his 
representative indicated, essentially, that they had no 
further evidence to submit.  Finally, the Board notes that 
the development requirements contained in M21-1 pertaining to 
mustard gas claims have been met and the Board does not know 
of any additional relevant evidence that could be obtained.  

Accordingly, the Board concludes that no further action by 
the RO is necessary in regard to these claims under the 
Veterans Claims Assistance Act.  The Board will proceed to 
consider the merits of the appellant's claims on the basis of 
the evidence currently of record.  


I.  Factual Basis  

A copy of the appellant's January 1956 enlistment examination 
for the Pennsylvania National Guard is of record and shows no 
pertinent findings.  Other medical records referable to this 
service have not been obtained.  (In response to a query from 
the RO, the NPRC indicated in October 1992 that no service 
medical records were at that facility.)  

The submitted private clinical records revealed that the 
appellant received treatment in November 1981 for a possible 
foreign body in the right eye.  In the following month, he 
was seen with complaints of a possible foreign body in the 
left eye.  At that time his uncorrected visual acuity was 
20/25 in the right eye and 20/25 in the left eye.  

The appellant was hospitalized at a private facility in 
October and November of 1984 for the evaluation of a nodule 
on the left lower lobe of the lung.  At the time of admission 
the appellant also complained of having occasional chest 
pains which consisted of discomfort that he described as 
sharp and pressing and occurred over the left upper thorax.  
This chest pain was occasionally related to exercise, 
although it also occurred at rest and at night.  The pain had 
persisted over the previous two and a half years.  

The appellant also gave a history of hospitalization at the 
age of 21 for a "myocardial infarction or stroke" that was 
said to involve an inability to move his right thigh.  This 
was said to have resolved in about 10 to 15 days.  In 
addition, the appellant gave a history of having had an 
episode of sudden blindness that was treated with 
"ointment" and resolved.  

During this hospitalization the appellant underwent a 
thoracotomy and biopsy of the lung nodule.  A pathology 
examination revealed findings of an old calcified 
histoplasmosis granuloma of the lower lobe of the left lung.  
Other impressions rendered were those of questionable angina 
pain as well as questionable claudication; a questionable 
history of myocardial infarction or cerebrovascular accident; 
and a questionable episode of blindness that sounded like 
transient ischemic attacks, although it could have been an 
eye infection.  

The submitted private clinical records  reflect occasional 
treatment during the period from 1986 to 1992 for vision 
problems, including foreign bodies in each eye.  In the 
course of treatment in September 1986 for treatment of a 
possible foreign body in the right eye, the appellant's 
uncorrected visual acuity was reported to be 20/100 in the 
right eye and 20 70 in the left eye.  It was noted during 
this treatment that the appellant was also under treatment 
for heart problems, high blood pressure, and respiratory 
difficulties.  Subsequent treatment for foreign bodies in 
both eyes was indicated.  

In a June 1992 statement, a service associate stated that, 
during a summer encampment in 1962 or 1963 at Indiantown Gap, 
Pennsylvania, he and the appellant participated in a mustard 
gas drill.  The writer said that the appellant was overcome 
during the drill and was never the same thereafter.  

During private treatment in 1993 for complaints of a chronic 
intractable cough, the appellant's lungs were noted to have 
been congested.  An assessment of bronchitis was rendered.  

During the January 1995 hearing at the RO, the appellant 
testified that he was placed in a tent full of mustard gas 
during a period of training with the National Guard.  He 
related that he blew the air out of his gas mask while in the 
tent and was promptly overcome by the fumes.  He indicated 
that he lost his health after that incident and that the 
mustard gas had affected his brain, blood, heart, right eye 
and lungs.  Reportedly, he was hospitalized after the 
incident and was told that he had been exposed to mustard 
gas.  It was indicated that the incident occurred during a 
summer camp in the period 1962 or 1963.  

The appellant's wife also testified during the hearing that 
she had been told by the widow of a recently deceased 
individual who had undergone the same experience during 
military training that the substance was mustard gas.  

In a statement received by the RO in February 1995, Ronald R. 
Vittone, M.D., reported that the appellant had been treated 
in September 1992 for a metallic body in the right eye.  

A private chest x-ray study in June 1995 showed no lung 
disease.  The appellant's cardiac silhouette was described as 
being normal.  

In a July 1995 statement, Paul Noel, M.D., stated that the 
appellant had a diagnosis of chronic obstructive pulmonary 
disease which should improve if the veteran lived in a warmer 
and drier climate.  

Of record is a Report of Contact (VA Form 119) dated in June 
1997 that indicated that a search of the VA Participants List 
for Mustard Gas Exposure had shown that the appellant's name 
was not on the list.  

In response to a query from the RO, a member of the staff of 
the Historical Division of the U.S, Army Chemical and 
Biological Defense Command in a June 1997 letter stated that 
the appellant's exposure to mustard agent could not be 
confirmed.  It was also stated that the installation at 
Indiantown Gap was not a facility involved in human 
experimentation.  

In response to a query from the RO, the U.S. Army Medical 
Research and Material Command at Fort Detrick, Maryland, in 
an August 1997 letter revealed that a search of mustard gas 
exposure research participant records had shown that the 
appellant's name was not listed as a participant.  It was 
also said that it was possible that a record might exist if 
the claimant was exposed during training, and a query was 
forwarded to the U.S. Army Chemical & Biological Defense 
Command at the Aberdeen Proving Ground in Maryland.  

In response to a query from the RO, the U.S. Army Chemical & 
Biological Defense Command in a September 1997 letter said 
that a search of the organizations files had failed to 
confirm that the appellant had had exposure to mustard gas.  

In a February 1998 statement, Ronald R. Vittone, M.D., said 
that the appellant had had multiple foreign bodies removed 
from his eyes over 20 years.  

On VA eye examination in December 1998, the appellant gave a 
history of having vision problems in one eye ever since his 
exposure to mustard gas while in the military service.  On 
evaluation, visual acuity in the right eye was 20/40 that 
pinholed to 20/30 with best correction.  The claimant stated 
that he was totally blind in the left eye and denied any 
visual response, including light response, in the left eye.  
The diagnoses included those of no evidence of ocular injury 
due to vesicant (mustard gas) at any time in the past and no 
light perception in the left eye of unknown etiology.  

In regard to the diagnoses, it was noted that there was no 
anterior segment or posterior segment or optic nerve evidence 
of any sort that would explain a lack of light perception in 
the left eye.  More specifically, there was no evidence of 
exposure to mustard gas or any other agent which affected the 
surface of the eyes and the examiner would not speculate on 
the actual nature or etiology of the perceived "no light 
perception" in the left eye.  

The VA examiner further commented that, when he discussed the 
prior testimony and records in the claims file regarding loss 
of vision in the right eye and the appellant's statements 
during the current examination that the disability in 
question affected the left eye, the appellant was noted to 
state definitely that it was the left eye that had no vision.  
He said that the left eye had been poor ever since the 
"mustard gas thing."  The examiner reiterated that he had 
found the anterior segment of the left eye, where any damage 
from mustard gas or other chemical agent would have occurred, 
to be completely normal.  He added that surface signs of 
prior injury were not present and intraocular examination 
also showed no explanation for the appellant's claimed marked 
decrease in vision in the left eye.  

On VA heart examination conducted in December 1998, the 
appellant said that he had had blood gush from the top of his 
head over the last five years.  He also said that he had had 
his lung resected in the past because of cancer.  The 
appellant also claimed that he had had five heart attacks 
following his lung surgery and that the heart attacks 
involved chest pain and loss of consciousness that lasted for 
days.  A history of stroke was also reported.  He complained 
of having dyspnea on exertion, shortness of breath and 
occasional episodes of chest pain.  The impression was that 
of chronic obstructive pulmonary disease secondary to 
cigarette smoking, thoracotomy for chronic bronchitis or 
bronchiectasis 15 years ago.  

After a December 1998 hematology examination, the VA examiner 
said that she had nothing to report as far as determining 
whether the appellant had any hematologic problems.  It was 
noted that he did not give a history of any hematologic 
disorder and that it was at times difficult to understand 
what he was saying.  The appellant refused to undergo any 
blood tests.  

During a December 1998 respiratory examination, the appellant 
reported that he had been exposed to mustard gas during a 
training exercise conducted while he was in National Guard 
summer camp.  The appellant's history of this episode was 
noted to have been very vague.  At the current examination, 
he complained of having shortness of breath and intermittent 
wheezing.  A cardiovascular examination was said to be 
entirely within normal limits.  A examination of the 
appellant's chest revealed the presence of a thoracotomy scar 
and a wound from an old chest tube on the left lateral 
posterior wall.  Percussion revealed a normal note, 
bilaterally; auscultation revealed normal breath sounds, 
bilaterally.  There were no rales, rhonchi or wheezes.  A 
chest x-ray study revealed possible minimal fibrosis and no 
acute pulmonary disease.  

The diagnoses included those of status post left thoracotomy 
for unclear reasons; intermittent dyspnea on exertion which 
was probably related to inadequately treated asthma; and 
possible obstructive sleep apnea that could not be confirmed 
without further testing.  The examining physician commented 
that, given the available information, he was unable to come 
up with a clear-cut diagnosis and conclusion regarding 
sequelae from irritant gas exposure.  

In a July 1999 statement, R. B. Vittone, M.D., indicated that 
the appellant had been seen in July 1992 after being struck 
in the right eye while repairing his car.  He was noted to 
have had a deep metallic corneal foreign body that was 
removed.  In September 1992, the appellant was again seen 
after being struck in the right eye and another metallic 
fragment was removed.  On that occasion, the appellant had 
slow healing of the cornea which eventually healed with a 
small central scar.  The appellant was again seen in February 
1998 and again was found to have a large central corneal 
foreign body.  This was removed and the eye appeared to 
clear.  



II. Legal Analysis  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 West 1991 & Supp. 2001).  

Service connection may be granted resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training or injury incurred in or aggravated while 
performing inactive duty for training.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 1991 & Supp. 2001).  

Service connection for cardiovascular disease may be granted 
if it manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2001).

Service connection may be granted for disability due to 
disorder initially diagnosed after service when the evidence 
demonstrates that such had its onset during service. 
38 C.F.R. § 3.303(b).  Establishing direct service connection 
for a disability which has not been clearly shown during 
service requires evidence sufficient to show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service; (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(d) (2001); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Pursuant to 38 C.F.R. § 3.316 (2001), service connection may 
also be established for the development of certain claimed 
conditions when there was exposure to specific vesicant 
agents during active military service.  

When there was full body exposure to nitrogen or to sulfur 
mustard gas during active service the listed conditions are 
chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, nasopharyngeal cancer, laryngeal cancer, lung 
(except mesothelioma) cancer and squamous cell carcinoma of 
the skin.  

When there was full-body exposure to nitrogen or sulfur 
mustard or Lewisite during active service the listed 
conditions are chronic laryngitis, chronic bronchitis, 
chronic emphysema, chronic asthma or chronic obstructive 
pulmonary disease.  When there was full-body exposure to 
nitrogen mustard during active service the listed condition 
is acute nonlymphcytic leukemia.  

Service connection may not be established for any of these 
conditions if the claimed condition is due to the veteran's 
own willful misconduct or if there is affirmative evidence 
that establishes a nonservice-related condition or event is 
the cause of the claimed condition.  38 C.F.R. § 3.316 
(2001).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that specific 
VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins such as radiation or Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  In order to prevail on a direct 
basis, the appellant would have to provide competent medical 
evidence that relates his current disorder to mustard gas 
exposure during his period of service.  

In cases involving exposure to vesicant agents under 
38 C.F.R. § 3.316 "whether or not the veteran meets the 
requirements of this regulation (38 C.F.R. § 3.316), 
including whether or not the veteran was actually exposed to 
the specified vesicant agents, is a question of fact for the 
Board to determine after full development of the facts.  The 
Board therefore, must consider the credibility of the 
veteran's testimony in light of all the evidence in the 
file....  Thus, under this regulation, the Board is charged 
with the very difficult task of ascertaining what transpired 
more than fifty years ago with very little evidence to 
consider."  Pearlman v. West, 11 Vet. App. 443 (1998).  

While medical records for the appellant's service have not 
been obtained, the submitted clinical evidence clearly 
establishes that none of the claimed disorders were 
clinically demonstrated until many years after service.  At 
that time, the claimant was seen for suspected foreign bodies 
in both eyes.  While the evidence shows that the appellant's 
eyesight had deteriorated over the years following this 
initial treatment, the record does not serve to relate the 
onset of any right eye disability to service.  

The first clinical evidence of any respiratory problem of 
record dates from a private hospitalization in October and 
November 1984 for respiratory symptoms that were said to have 
begun about one and a half years earlier.  A thoracotomy and 
biopsy were performed during that hospitalization and 
revealed the presence of a benign old calcified 
histoplasmosis granuloma in the left lung.  

The first clinical evidence of the appellant's currently 
diagnosed chronic obstructive pulmonary disease and possible 
asthma dates from 1995.  The record contains no medical 
evidence that tends to establish any relationship between the 
current respiratory disability and any event during service.  

During the hospitalization of October and November 1984 the 
appellant was also noted to complain of chest pains and he 
give a history of a stroke or myocardial infarction which was 
said to have occurred at the age of 21.  However, an 
evaluation of the heart and vascular system conducted during 
this hospitalization were essentially normal, as was an 
electrocardiogram.  

The appellant reported taking medication for his heart and 
blood pressure during private treatment in 1986 and gave a 
history during his recent VA heart examination of having had 
a stroke and five heart attacks after his 1984 
hospitalization and lung surgery.  However, no competent 
evidence has been submitted to causally relate any current 
heart disability to a period of active duty for training.  
There likewise is no competent evidence to shown the 
existence of a brain disability that could be related to 
service.  

Similarly, there is no competent evidence to show that the 
appellant currently has any type of blood disorder.  It is 
noted in this regard that the appellant provided no pertinent 
history during the recent VA hematology examination.  

The  appellant asserts in this case that he was exposed to 
mustard gas while undergoing training at Indiantown Gap, 
Pennsylvania, during 1962 or 1963.  In support of this 
contention he has submitted a letter from an associate who 
reported that the appellant had been overcome by such 
exposure during a training exercise.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that, in reviewing a veteran's claim 
for VA benefits, the Board must analyze the credibility and 
probative value of lay evidence and provide a statement of 
reasons for accepting or rejecting the evidence.  Cartwright 
v. Derwinski, 1 Vet. App. 164, 169-170 (1991); Gilbert v. 
Derwinsli, 1 Vet. App. 49, 59 (1990).  

The Board notes in this regard that the appellant and his 
associate are competent to testify as to the occurrence of an 
injury, to include the exposure to gas.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  However, neither is 
shown to have the requisite expertise to independently 
confirm the claimed mustard gas exposure.  

In this case, a thorough search of available relevant sources 
of records has been undertaken by the RO.  The Participants 
List for Mustard Gas Exposure maintained by the VA, the U.S. 
Army Medical Research and Material Command at Fort Detrick, 
Maryland, the U.S. Army Chemical & Biological Defense Command 
at the Aberdeen Proving Ground in Maryland, and the 
Historical Division of the U.S, Army Chemical and Biological 
Defense Command have all been consulted for the purpose of 
verifying the appellant's assertions.  

However, none of these organizations provided any information 
to establish that the appellant had ever been exposed to 
mustard gas in connection with any period of active or 
inactive duty for training .  In fact, the last of the above-
named sources essentially reported that the military 
installation at Indiantown Gap was not a site where tests 
involving mustard gas had taken place.  

In view of this lack of competent evidence to support the 
appellant's assertions of being exposed to mustard gas during 
a period of active or inactive duty for training, the Board 
must conclude that that no exposure to mustard gas could have 
occurred as claimed.  

Having found that the appellant was not exposed to mustard 
gas during military service, the Board need not determine 
whether any of the disabilities for which the appellant is 
currently seeking service connection are conditions resulting 
from the exposure to mustard gas.  Cf. Reonal v. Brown, 5 
Vet. App. 458, 460 (1993).  In point of fact, no competent 
evidence has been submitted to show that any of the claimed 
disorders is the result of mustard gas exposure.  

Accordingly the Board finds that the preponderance of the 
evidence is against the appellant's claims of service 
connection for lung. heart, blood, brain and right eye 
disability as secondary to the exposure to mustard gas.  



ORDER

Service connection for lung, heart, blood, brain and right 
eye disability as secondary to exposure to mustard gas is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

